UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1041



JAMES RENWICK MANSHIP, SR.,

                Plaintiff - Appellant,

          v.


RICHARD TRODDEN, Commonwealth Attorney; OFFICER TOOMEY,
Arlington Police; M. DOUGLAS SCOTT, Chief of Police; BETH
ARTHUR, Sheriff; WILLIAM NEWMAN, Judge; SERVANTS OF THE
CITIZENS OF ARLINGTON COUNTY; DAVID BRIAN NOLAN, Lawyer (not
licensed in Virginia); DAVID RICHARD PRESTIGE, Contractor;
JASON MCCANDLESS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:07-cv-00772-TSE-TCB)


Submitted:   April 4, 2008                  Decided:   April 15, 2008


Before TRAXLER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Renwick Manship, Sr., Appellant Pro Se. Kathryn Anne Grace,
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, LLP, McLean, Virginia;
Ara Loris Tramblian, Deputy County Attorney, Arlington, Virginia;
C. Nicole Gilliam, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Marc Edmund Miller, HOLLAND & KNIGHT,
Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               James Renwick Manship, Sr., appeals the district court’s

order dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B)

(2000) for failure to state a claim.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.*              Manship v. Trodden, No.

1:07-cv-00772-TSE-TCB (E.D. Va. Oct. 22, 2007).             We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




       *
      Manship also complains that the district court did not
specifically respond to his request for a court-appointed attorney.
Although under 28 U.S.C. § 1915(e)(1) (2000), a court may request
an attorney to represent an indigent party in a civil case, a court
should do so only in exceptional circumstances. Cook v. Bounds,
518 F.2d 779, 780 (4th Cir. 1975).           The district court’s
determination   that   Manship   did    not   present   exceptional
circumstances warranting appointment of counsel was implicit in the
dismissal of his complaint.

                                      - 3 -